                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    MICHAEL D CASTRO,                                    CASE NO. C17-0008-JCC
10                           Plaintiff,                    MINUTE ORDER
11            v.

12    TRI MARINE FISH COMPANY LLC, et al.,

13                           Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ joint status report and motion to
18   continue stay (Dkt. No. 50). Finding good cause, the Court GRANTS the parties’ motion (Dkt.
19   No. 50). All proceedings in this case are hereby STAYED until November 30, 2019. No later
20   than that date, the parties shall file a joint status report and stipulated case management schedule
21   proposing a new trial date and pretrial deadlines.
22          DATED this 9th day of September 2019.
23                                                           William M. McCool
                                                             Clerk of Court
24

25                                                           s/Tomas Hernandez
                                                             Deputy Clerk
26


     MINUTE ORDER
     C17-0008-JCC
     PAGE - 1
